Title: To Alexander Hamilton from George Washington, 26 October 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Octor. 26th. 1790.
sir
Your letter of the 8th inst. I received yesterday on my return from an excursion up the Potowmack.
I acquainted you on the 15th. instant that I had appointed Mr. Woodbury Langdon Commissioner of Loans for the State of New-Hampshire; but as it is probable from his brothers letter to you, that he will decline the appointment, I have now to inform you that I have no objection to Mr. Keith Spence the person recommended by Mr. John Langdon provided that, on enquiry, you find him to be the person best qualified to discharge the duties of the office.
Mr. Lear’s knowledge of characters in the State of New Hampshire will assist your information on this subject.
I am, sir,   Your most Obt. Servant
Go: Washington
